DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: tissue sampler in the form of a paddle (Claims 1-12)
Species 2: tissue sampler in form of finger cot (Claims 13-20)

The species are independent or distinct because each has different and distinct structure and manner of use. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the different and distinct structure and manner of use require different and distinct search queries in different and distinct search areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Anthony Craig on 2/17/2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	Claims 1-12 remain pending and under prosecution.

Information Disclosure Statement
	The references that have not been considered either have not been submitted in the file or an English translation has not been provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first/second side containing both the abrasive material and the collector material in Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No elements are interpreted under 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwart (US Pat No. 6193674 – cited by applicant).

In regard to Claim 1, Zwart discloses a Frictional Tissue Sampling and Collection (FTSC) device for obtaining a sample from an epithelial layer comprising:

(ii) an abrasive material 15 – brush hair – associated with the first side, where the abrasive material is adapted to abrade the epithelial layer to dislodge the histological sample (Col.1: 41-43); and 
(iii) a collector material 15 (brush hair on other side) associated with the second side, where the collector material is adapted to collect the histological sample dislodged by the first side of the paddle, i.e. in the capillary channels, best seen in Figure 2 (Col.1: 44-47, 57-65; Col.3: 56-Col.4: 48). 

3. The FTSC device according to claim 1, where the abrasive material is selected from the group consisting of a steel wool gauze, steel wool pad, metal mesh scouring pad, plastic mesh scouring pad, VELCRO.RTM. hooks, KYLON.RTM., glass fiber, cat gut, rayon hooks, nylon hooks, wire loops, radial DREMEL.RTM. brush, bristle brush (Col.3: 66), loofah, sterile pads, cotton swab with salt, and shark skin. 
7. The FTSC device according to claim 1, where one or both the first side and the second side contains both the abrasive material and the collector material – the brush hair 15 by itself is considered the abrasive material, and together collectively are considered the collector material (Col.1: 44-47, 57-65; Col.3: 56-Col.4: 48). 
8. The FTSC device according to claim 7, where the abrasive material is separated from the collector material by a distance d, where d is between a lower limit of approximately 10.sup.-5 .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart (US Pat No. 6193674 – cited by applicant) in view of Lonky et al (US Pub No. 20110172557 – cited by applicant).

	In regard to Claims 2-5, and 7, Zwart discloses the invention above but does not expressly disclose the collector is absorbent, using a preservative solution, and the abrasive material is fenestrated loops.  Lonky et al teach that it is well-known in the art to provide an analogous frictional tissue sampling and collection device for obtaining a sample from an epithelial layer comprising:

3. Lonky et al disclose the abrasive material is selected from the group consisting of a steel wool gauze, steel wool pad, metal mesh scouring pad, plastic mesh scouring pad, VELCRO.RTM. hooks, KYLON.RTM., glass fiber, cat gut, rayon hooks, nylon hooks, wire loops, radial DREMEL.RTM. brush, bristle brush, loofah, sterile pads, cotton swab with salt, and shark skin (0044). 
4. Lonky et al disclose the paddle device is adapted to immerse one or both the collector material and the abrasive material in a preserving solution (0084).
5. Lonky et al disclose the abrasive material comprises a plurality of fenestrated loops 22 (0060-0062). 
7. Lonky et al disclose where one or both the first side and the second side contains both the abrasive material 22 and the collector material 21, best seen in Figure 8b (0057-0058, 0060-0062, 0087, 0165). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zwart such that the collector is absorbent, using a preservative solution, and the abrasive material is fenestrated loops, as taught by Lonky et al, to effectively provide a collector material that collects the sample as desired such as in the form of fenestrated loops, and after sampling, is preserved in the solution for transport and/or analysis.

In regard to Claim 9, Zwart discloses a method of obtaining a sample from a Frictional Tissue Sampling and Collection (FTSC) device comprising: (a) receiving a FTSC device comprising: 

(ii) an abrasive material 15 – brush hair – associated with the first side, where the abrasive material is adapted to abrade the epithelial layer to dislodge the histological sample (Col.1: 41-43); and 
(iii) a collector material 15 (brush hair on other side associated with the second side, where the collector material is adapted to collect the histological sample dislodged by the first side of the paddle, i.e. in the capillary channels, best seen in Figure 2 (Col.1: 44-47, 57-65; Col.3: 56-Col.4: 48),
the method comprising: 
(b) applying the FTSC device to an epithelial surface (Col.1: 44-47, 57-65; Col.3: 56-Col.4: 48); 
(d) obtaining the histological sample from the collector material (Col.1: 44-47, 57-65; Col.3: 56-Col.4: 48). 
	However, Zwart does not expressly disclose (c) rotating the FTSC device a plurality of rotations around the main axis.  
Lonky et al teach that it is well-known in the art to provide an analogous frictional tissue sampling and collection device for obtaining a sample from an epithelial layer comprising rotating the FTSC device a plurality of rotations around the main axis to effectively collect the desired sample (0057-0058, 0060-0062, 0087, 0165).  


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zwart such that the method includes rotating the FTSC device a plurality of rotations around the main axis as well as place one or both the histological sample and the collector material in a preservative solution as taught by Lonky et al, to effectively collect the desired sample and preserve the sample for transport/analysis, respectively.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart (US Pat No. 6193674 – cited by applicant) in view of Lonky et al (US Pub No. 20110172557 – cited by applicant) as applied to claim 1 above, and further in view of Lee-Sepsick et al (US Pub No. 20130158429).
	Zwart in combination with Lonky et al do not expressly disclose one or more of the paddle, the abrasive material and the collector material comprise an antimicrobial agent.  Lee-Sepsick et al teach that it is well-known in the art to provide an antimicrobial agent on an analogous tissue sampling and collection device to provide the benefits associated therewith during sampling (0079). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zwart as modified by Lonky et al such that one or more of the paddle, the abrasive material and the collector material comprise an antimicrobial agent as .


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart (US Pat No. 6193674 – cited by applicant) in view of Lonky et al (US Pub No. 20110172557 – cited by applicant)  as applied to claim 10 above, and further in view of Klein (US Pat No. 9282950 – cited by applicant).
Zwart in combination with Lonky et al do not expressly disclose the solution is formalin free and maintained at ambient temperature.  Klein teach that it is well-known in the art to provide a preservative that is formalin free and maintained at ambient temperature for effective preservation of the sample after analogous tissue sampling and collection – Preservcyt has said above properties, see cited Material Safety Data Sheet (Col.11: 35-47).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zwart as modified by Lonky et al such that the solution is formalin free and maintained at ambient temperature, as taught by Klein to provide an effective solution for the preservation of the collected sample.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791